 Case 2:21-cv-10068-TGB-DRG ECF No. 6, PageID.75 Filed 02/08/21 Page 1 of 3




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


STRIKE 3 HOLDINGS, LLC,                        2:21-CV-10068-TGB

                 Plaintiff,

                                                      ORDER
     vs.
                                                 HONORABLE
JOHN       DOE    SUBSCRIBER                  TERRENCE G. BERG
ASSIGNED       IP    ADDRESS
99.152.34.134,

                 Defendant.



          ORDER GRANTING PLAINTIFF’S MOTION
       FOR LEAVE TO SERVE THIRD PARTY SUBPOENA
            PRIOR TO RULE 26(f) CONFERENCE


     This matter is before the Court on plaintiff Strike 3 Holdings,

LLC’s motion for leave to serve a subpoena on internet service provider

AT&T U-Verse (“ISP”), seeking the name and contact information of the

John Doe defendant identified in the complaint.          The Court finds

Plaintiff has established that good cause exists for its request to serve a

subpoena prior to a Rule 26(f) conference.
 Case 2:21-cv-10068-TGB-DRG ECF No. 6, PageID.76 Filed 02/08/21 Page 2 of 3




     Accordingly, the Plaintiff’s motion for leave to serve a subpoena on

the ISP (ECF No. 4) is GRANTED to the following extent:

      1.   Plaintiff may serve the ISP with a Rule 45 subpoena

commanding the ISP to provide Plaintiff with only the true name and

address of the John Doe defendant to whom the ISP assigned IP

address 99.152.34.134. Plaintiff shall attach to any such subpoena a

copy of this Order.

     2.    Plaintiff may also serve a Rule 45 subpoena in the same

manner as above on any service provider that is identified in response

to a subpoena as a provider of Internet services to the Defendant.

     3.    Within seven days of service of the subpoena, the ISP shall

reasonably attempt to identify John Doe and provide him or her with a

copy of the subpoena and this Order. If the ISP is unable to determine,

to a reasonable degree of technical certainty, the identity of the user of

the particular IP address, it shall so notify the Court and Plaintiff's

counsel.

     4.    The subpoenaed ISP shall not require Plaintiff to pay a fee

in advance of providing the subpoenaed information, nor shall the

subpoenaed ISP require Plaintiff to pay a fee for an IP address that is
 Case 2:21-cv-10068-TGB-DRG ECF No. 6, PageID.77 Filed 02/08/21 Page 3 of 3




not controlled by the ISP.          If necessary, the Court will resolve any

disputes between the ISP and Plaintiff regarding the reasonableness of

the amount proposed to be charged by the ISP after the subpoenaed

information is provided to Plaintiff.

     5.    Plaintiff may only use the information disclosed in response

to a Rule 45 subpoena served on the ISP for the purpose of protecting

and enforcing Plaintiff’s rights as set forth in its Complaint.

      SO ORDERED.

     DATED this 8th day of February, 2021.

                                         BY THE COURT:


                                         /s/Terrence G. Berg
                                         TERRENCE G. BERG
                                         United States District Judge




                              CERTIFICATE OF SERVICE

               Copies of this Order were served upon attorneys of record on
                  February 8, 2021, by electronic and/or ordinary mail.
                                    /s/ Amanda Chubb
                                       Case Manager
                                      (313) 234-2644
